Abatement Order filed June 20, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00528-CV
                                  ____________

                    IN RE GERALD LEE RICKS, Relator


                              County Court No. 3
                            Galveston County, Texas
                       Trial Court Cause No. 07-FD-1547

                             ABATEMENT ORDER

      On June 17, 2013, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov=t Code Ann. ' 22.221. Relator asked this Court to order The
Honorable Christopher Dupuy, Judge of County Court No. 3, Galveston County,
Texas, to rule on his motion for enforcement of the judgment entered in trial court
cause number 07-FD-1547, styled In the Matter of the Marriage of Eletha Lachon
Ricks v. Gerald Lee Ricks.

      This court has taken judicial notice that on May 23, 2013, the State
Commission on Judicial Conduct issued an order of suspension against respondent,
removing him from the bench effective immediately. See Office of Pub. Util.
Counsel v. Pub. Util. Comm’n, 878 S.W.2d 598, 600 (Tex.1994) (stating court of
appeals may take judicial notice even though the fact was not judicially noticed by
the trial court); Tex. R. Evid. 201 (permitting court to take judicial notice, whether
or not requested, at any stage of proceedings). A writ of mandamus may not be
directed to a former judge. See In re Schmitz, 285 S.W.3d 451, 454 (Tex. 2009)
(stating “the writ must be directed to someone” and any judge sitting in the case
after mandamus relief is granted would be compelled to obey the writ); In re
Baylor Med. Ctr., 280 S.W.3d 227, 228 (Tex. 2008) (stating mandamus will not
issue against a new judge for what a former one did).

      Texas Rule of Appellate Procedure 7.2 governs the procedure that courts of
appeals are to follow when judges or other public officers who are parties to
appellate proceedings no longer occupy the office. When a judge who is a party to
an original proceeding ceases to hold office, the judge’s successor may be
automatically substituted as a party. See Tex. R. App. P. 7.2(a). “If the case is an
original proceeding under Rule 52, the court must abate the proceeding to allow
the successor to reconsider the original party’s decision.” Tex. R. App. P. 7.2(b).
Rule 7.2 applies when a judge has been indefinitely suspended. See In re Newby,
280 S.W.3d 298, 300 (Tex. App.—Amarillo 2007, orig. proceeding). In a case
involving a judge’s suspension, the appropriate procedure is to abate the
proceeding so that the judge who is assigned to preside over the underlying suit
may reconsider. Id.at 300-01; see also In re Sekumade, No. 01-10-00817-CV, 2011
WL 5600724 (Tex. App.—Houston [1st Dist.] Oct. 6, 2011, orig. proceeding)
(mem. op.) (applying Rule 7.2 to proceeding in which visiting judge was assigned
to sit in place of recused judge).

      Texas Rule of Appellate Procedure 7.2(b) requires abatement of this
proceeding to permit a new judge or visiting judge assigned to the underlying case
to rule on relator’s motion. Therefore, this mandamus proceeding is abated for a
period of thirty days from the date of this order, at which time the parties shall
advise the court of the action taken on the motion for enforcement at issue in this
proceeding. The court will then consider a motion to reinstate or dismiss this
proceeding, as appropriate.



                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.